                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                           Case No. 19-cv-00723-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING WITHOUT
                                                 v.                                        PREJUDICE EX PARTE
                                   9
                                                                                           APPLICATION FOR EXTENSION OF
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP                   TIME
                                         ADDRESS 107.208.9.165,
                                  11                                                       Re: Dkt. No. 15
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Strike 3 Holdings, LLC (“Strike 3”) seeks an extension of time to effectuate

                                  14   service and asks that the case management conference set for May 10, 2019 be “adjourned sine

                                  15   die.” See Proposed Order (dkt. 15-1). The Court previously advised counsel for Strike 3 in a

                                  16   different case “that this Court does not as a matter of course vacate case management conferences

                                  17   ‘sine die’ when no other date to appear is on calendar,” and that “[a]pplications and proposed

                                  18   orders seeking relief from appearing at case management conferences in this and other cases

                                  19   where a defendant has not yet appeared should propose a date for a continued case management

                                  20   conference to occur after Strike 3 expects that the defendant will have been served and will have

                                  21   responded to the complaint.” Strike 3 Holdings, LLC v. John Doe Subscriber Assigned IP Address

                                  22   162.203.163.22, No. 18-cv-2014-JCS, ECF Doc. No. 23 (N.D. Cal. Apr. 23, 2019).

                                  23          Strike 3’s present application is DENIED without prejudice to filing a renewed application

                                  24   and proposed order that comply with those instructions.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 7, 2019

                                  27                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  28                                                   Chief Magistrate Judge
